Citation Nr: 1308498	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-43 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which granted service connection for a left knee disability and denied service connection for tinnitus, obstructive sleep apnea, and a left eye disorder.  

In June 2010, the Veteran disagreed with the initial disability rating assigned for his service-connected left knee disability and the denial of service connection for tinnitus, obstructive sleep apnea, and a left eye disorder.  However, as a September 2010 rating decision granted service connection for these three disabilities, the Veteran's left knee disability increased rating claim is the only claim that remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is a resident of Germany, and VA arranged to have him examined in Germany.  The Veteran underwent this examination in March 2010; however, the examination report (written in German) appears to have been truncated in several areas, and as a result, the English translation of this examination is also missing relevant medical findings.  As requested by the Veteran's representative, a complete copy of this examination report must be obtained, as well as a corresponding complete translation of this report.

As three years have elapsed since the severity of the Veteran's service-connected left knee disability was assessed, a new VA examination must be obtained.  

The Veteran has also submitted conflicting reports as to whether he desires to participate in a Board hearing.  In the VA Form 9 received in October 2010, the Veteran indicated that he did not wish to participate in a Board hearing, and in a November 2010 VA Form 9 submitted on the Veteran's behalf by his representative, the Veteran indicated that he wished to participate in a video-conference Board hearing.  As the representative's November 2011 informal hearing presentation does not address this discrepancy, clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's March 2010 examination conducted in Germany and have that completed copy translated into English.

2.  Schedule the Veteran for an orthopedic examination by an appropriate medical professional to assess the current severity of his left knee disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After conducting a physical examination of the Veteran's left knee and conducting all indicated radiological and diagnostic testing, the examiner is to:

(a)  State whether there is x-ray evidence of left knee arthritis, ankylosis, impairment of the tibia and fibula, or genu recurvatum;

(b) Describe the range of flexion and extension in degrees and whether there is any other functional loss due to pain, weakened movement, excess fatigability, and incoordination, or with repetitive use or flare-ups.  If feasible, any additional functional loss should be expressed in terms of loss of flexion or extension. 

(c)  State whether there is evidence of recurrent subluxation or lateral instability, and if so, describe the level of severity (i.e., mild, moderate, moderately severe, or severe).  

(d)  State whether there is evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

(e)  State whether the Veteran's left medial meniscectomy (performed in 2008) is currently symptomatic and, if so, whether the symptoms are encompassed in limitation of motion or instability or both. 

3.  Contact the Veteran to determine if he desires to participate in a Board hearing, and if so, which type of hearing he desires.

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the full benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


